Exhibit 10.6


FIFTH AMENDMENT TO THE
SANDERSON FARMS, INC. AND AFFILIATES
EMPLOYEE STOCK OWNERSHIP PLAN
THIS FIFTH AMENDMENT is made and entered into by Sanderson Farms, Inc. (the
“Corporation”) as set forth herein.
WHEREAS, the Corporation maintains the Sanderson Farms, Inc. and Affiliates
Employee Stock Ownership Plan (the “Plan”); and
WHEREAS, the Corporation desires to amend the Plan to clarify provisions
regarding in-service distributions and the designation of a Beneficiary.
NOW, THEREFORE, pursuant to the provisions of Section 12.1 of the Plan, the Plan
is hereby amended, effective as of the dates set forth herein, as follows:
1.Section 7.4 is revised to read as follows, effective as of November 1, 2017:
(a)
Each Participant may designate a person or persons who shall receive a
distribution payable hereunder and has the right to revoke such designation,
subject to paragraph (b) below. Any such designation shall be evidenced by a
written instrument filed with the Administrative Committee and signed by the
Participant; provided, however, that the Administrative Committee may accept
designations made electronically through a system approved by the Administrative
Committee. Notwithstanding the foregoing, the Beneficiary of a Participant who
is married at the date of the Participant’s death shall be the Participant’s
spouse, unless the Participant has designated another beneficiary in accordance
with paragraph (b) below. If a Participant designates a trust as Beneficiary,
the beneficiaries of the trust with respect to the Participant's interest in the
Plan shall be treated as designated Beneficiaries for purposes of Article 15
hereof if such beneficiaries are individuals and the requirements of Treasury
Regulations Section 1.401(a)(9)-4, Q&A 5 are met. If no Beneficiary designation
is on file with the Administrative Committee at the time of the death of an
unmarried Participant, or if such designation is not effective for any reason as
determined by the Administrative Committee, then payment of the distribution
shall be made to the unmarried Participant’s estate.

(b)
A married Participant may designate as his or her Beneficiary a person who is
not his or her spouse if either (1) (A) the spouse consents in writing to such
designation, (B) the designation provides that it may not be changed without
spousal consent (or the consent of the spouse expressly permits designations by
the Participant without further consent by the spouse), and (C) the spouse’s
consent acknowledges the effect of such election and is witnessed by a
representative of the Plan or a notary public, or (2) it is established to the
satisfaction of the Administrative Committee that such consent may not be
obtained because the spouse cannot be located or because of such other
circumstances as are prescribed by Treasury Regulations. An unmarried
Participant may designate any person as his or her Beneficiary, subject to
providing such proof as the Administrative Committee may require that the
Participant is not married.



(c)
Notwithstanding anything in this Section to the contrary, if a Participant has
designated his or her spouse as a Beneficiary, then a divorce that relates to
such spouse shall revoke the Participant’s designation of the spouse as a
Beneficiary, unless a qualified domestic relations order, within the meaning of
Code Section 414(p), provides otherwise or a subsequent Beneficiary designation
is made; the foregoing revocation shall not affect the valid designation of
another Beneficiary under this Section, and the Beneficiary designation shall be
administered as though the spouse had predeceased the Participant. By way of
example, if prior to a divorce a Participant designated his former spouse as his
primary Beneficiary and his son as his contingent Beneficiary, then following
the divorce the Participant’s former spouse is no longer a Beneficiary and the
Participant’s son is the sole remaining Beneficiary. By further example, if
prior to a divorce a Participant designated her spouse and her two children
(with the valid consent of the spouse) as equal primary Beneficiaries (i.e.,
each Beneficiary to receive ⅓ of any distributions) and her niece as the
contingent Beneficiary, then following the divorce the Participant’s former
spouse is no longer a Beneficiary, the Participant’s two children are the only
primary Beneficiaries (i.e, each child to receive ½ of any distributions), and
the Participant’s niece remains the contingent Beneficiary. Notwithstanding the
foregoing, upon the marriage or remarriage of a Participant, the Participant’s
surviving spouse becomes the Participant’s sole primary Beneficiary in
accordance with paragraph (a) above, subject to a subsequent designation of
another Beneficiary in accordance paragraph (b).

2.Section 7.12(b) is revised to read as follows, effective as of November 1,
2017:
The schedule of payments shall be as follows:


Age of Participant at the end of the
Plan Year in which an election to  
receive a distribution is made






Distribution shall be made in
62
Four (4) annual installments calculated as one-fourth (¼), one-third (⅓),
one-half (½) and one (1) respectively, times the Participant’s Account balances
at the end of the Plan Year.


63
Three (3) annual installments calculated as one-third (⅓), one-half (½) and one
(1), respectively, times the Participant’s Account balances at the end of the
Plan Year.


64
Two (2) annual installments, calculated as one-half (½) and one (1),
respectively, times the Participant’s Account balances at the end of the Plan
Year.


65 and older
One (1) installment of the entire amount in the Participant’s Account balances
at the end of the Plan Year.

Following the installment(s) made pursuant to the foregoing provisions, annual
installments of the entire amount of the Participant’s Account balances at the
end of each successive Plan Year shall continue to be made in accordance with
this Section 7.12.
3.The following language is added as a new Section 7.13, effective as of
November 1, 2017:
Section 7.13    Distribution Policy. Notwithstanding any other provision of this
Article 7 to the contrary, all distributions under this Article shall be made
subject to the provisions of any distribution policy adopted by the Employer,
which, when properly adopted, is hereby incorporated by reference and made a
part of the Plan. Such distribution policy may be modified or amended in writing
from time to time.
4.Except as otherwise provided in this Fifth Amendment, the provisions of the
Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has executed this Fifth Amendment to the
Plan on this 19th day of October, 2017, effective as set forth herein.


SANDERSON FARMS, INC.


                    


By: /s/ D. Michael Cockrell




1